Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art(s) cited by the Applicant and/or the Examiner fails, singularly or in combination, to teach or suggest the following limitations in independent claim 1:
“
a second antenna comprising a second cavity and a second plurality of sub-wavelength artificially structured material elements arranged on a surface of the second cavity,
wherein at least one of the first cavity or the second cavity comprises an
irregularity, and
wherein each of the first plurality of sub-wavelength artificially structured material elements or each of the second plurality of sub-wavelength artificially structured material elements is configured for discrete adjustment of each element or is configured for continuous adjustment of each element.
”
The prior art(s) cited by the Applicant and/or the Examiner fails, singularly or in combination, to teach or suggest the following limitations in independent claim 26:
“
a first antenna comprising a first cavity and a first plurality of sub-wavelength artificially structured material elements as arranged on a surface of the first cavity as RF radiators, wherein the first antenna is configured to generate a first plurality of radiation patterns:

a second antenna comprising a second cavity and a second plurality of sub wavelength artificially structured material elements arranged on a surface of the second cavity, wherein at least one of the first cavity or the second cavity comprises an irregularity; and
a first plurality of RF ports for generating a feed wave within the first cavity.
”
The prior art(s) cited by the Applicant and/or the Examiner fails, singularly or in combination, to teach or suggest the following limitations in independent claim 27:
“
a first antenna comprising a first cavity and a first plurality of sub-wavelength artificially structured material elements as arranged on a surface of the first cavity as RF radiators, wherein the first antenna is configured to generate a first plurality of radiation patterns:
a second antenna comprising a second cavity and a second plurality of sub- wavelength artificially structured material elements arranged on a surface of the second cavity, wherein at least one of the first cavity or the second cavity comprises an irregularity; and
active elements coupled to each of the first plurality of sub-wavelength artificially structured material elements and active elements coupled to each of the second plurality of sub-wavelength artificially structured material elements for adjustment of each element.
”
The prior art(s) cited by the Applicant and/or the Examiner fails, singularly or in combination, to teach or suggest the following limitations in independent claim 28:
“
a first antenna comprising a first cavity and a first plurality of sub-wavelength artificially structured material elements as arranged on a surface of the first cavity as RF radiators, wherein the first antenna is configured to generate a first plurality of radiation patterns:

a second antenna comprising a second cavity and a second plurality of sub wavelength artificially structured material elements arranged on a surface of the second cavity,
wherein at least one of the first cavity or the second cavity comprises an irregularity, and
wherein the second antenna is configured to receive a plurality of scattered radiation patterns from a plurality of clustered regions between the first antenna and the second antenna.
”
The prior art(s) cited by the Applicant and/or the Examiner fails, singularly or in combination, to teach or suggest the following limitations in independent claim 29:
“
a first antenna comprising a first cavity and a first plurality of sub-wavelength artificially structured material elements as arranged on a surface of the first cavity as RF radiators, wherein the first antenna is configured to generate a first plurality of radiation patterns:
a second antenna comprising a second cavity and a second plurality of sub- wavelength artificially structured material elements arranged on a surface of the second cavity,
wherein at least one of the first cavity or the second cavity comprises an irregularity, and
wherein at least one of the first plurality of sub-wavelength artificially structured material elements or the second plurality of sub-wavelength artificially structured material elements is randomly arranged such that a spacing between elements varies irregularly.
”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632